Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112b

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 6-9, 12-20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 16, 20, the phrase "-type-" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Dependent claims 6-9, 12-15, and 17-19 are likewise rejected.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20160144288 A1).

Regarding claim 1:
Liu et al. disclose an information processing apparatus comprising: 
an information acquisition unit that acquires position information from a sensor configured to read a predetermined array pattern presented in one of a plurality of physical media, each medium having a respective one of a plurality of types, each type being useful for a respective game application (host device 108 acquires a position information from a sensor 604 configured to read information pre-printed codes 301 (array patterns) located on one of the variety of the module surface segments 601(media) which are used in gameplay environment, [0068], [0079], [FIG. 13], [0097]-[0098]) ; and 
a motion control unit that controls motion, of a first movable body having the sensor, according to a process of the game application, including movement in relation to the physical medium based on the position information, (host device as control unit and central control unit controls the agent 104 movement along (based on) the drivable surface 601, [0056], [0068] - [0069], [0079]); 
Liu et al. don’t explicitly teach wherein the position information includes a start position that after occupied by the movable body causes the type of the medium to be indicated to the information acquisition unit.

	Note that Liu et al. show that the AggregatedCodeEntryLists is set for the drivable surface 601, [0149]. Liu et al. further show that the return to starting position can be detected because the Aggregated CodeEntry List would generate a map with a closed loop, [0156].  In 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to interpret Liu et al. as detecting the start position set on the drivable surface 601 which is transmitted to the host device 108 which draw to the present claim invention; And that for the purpose of controller the position of the agent 104.

Regarding claim 16:
Liu et al. disclose and information processing method comprising:
acquiring position information from a sensor configured to read a predetermined array pattern presented in one of a plurality of physical media, each medium having a respective one of a plurality of types, each type being useful for a respective game application, (acquiring a position information from a sensor 604 configured to read information pre-printed codes 301(array patterns)  located on one of the variety of the module surface segments 601(media) which are used in gameplay environment, [0068], [0079], [FIG. 13], [0097]-[0098]); and 
using a processor to control motion of a first movable body having the sensor, according to a process of the game application, including movement in relation to the physical space medium based on the position information, (using a processor to controls the agent 104 movement along (based on) the drivable surface 601, [0056], [0068]-[0069], [0079]);    
Liu et al. don’t explicitly teach wherein the position information includes a start position that after occupied by the movable body causes the type of the medium to be indicated to the information acquisition unit.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to interpret Liu et al. as detecting the start position set on the drivable surface 601 which is transmitted to the host device 108 which draw to the present claim invention; And that for the purpose of controller the position of the agent 104. 


Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20160144288 A1) in view of Yamada et al. (JPH1071276A).

Regarding claim 6: 
Liu et al. teach all the limitations except the information processing apparatus, wherein in a case where there is an abnormality in the acquisition of the position information, the motion control unit controls the first movable body such that the first movable body automatically moves to a predetermined position.

In the same field of endeavor, Yamada et al. teach wherein in a case where there is an abnormality in the acquisition of the position information, the motion control unit controls the first movable body such that the first movable body automatically moves to a predetermined 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu et al. in view of Yamada et al. wherein in a case where there is an abnormality in the acquisition of the position information, the motion control unit controls the first movable body such that the first movable body automatically moves to a predetermined position.
One of ordinary skill would have recognized that doing so, for the benefit of preventing the game to be interrupt after the carrier 50 collide with a wall [0005]. 

Regarding claim 7:
Liu et al. as modified remain as applied above.
Liu et al. as modified further teach all the limitations except the information processing apparatus, wherein in the case where there is an abnormality in the acquisition of the position information, the motion control unit controls the first movable body such that the first movable body moves back.

Yamada et al. discloses the information processing apparatus wherein in the case where there is an abnormality in the acquisition of the position information, the motion control unit controls the first movable body such that the first movable body moves back (in the case the travelling body is unable to travel due to an error, the control device controls the travelling body to go back, [0010 – 0014]).
. wherein in the case where there is an abnormality in the acquisition of the position information, the motion control unit controls the first movable body such that the first movable body moves back. 
One of ordinary skill would have recognized that doing so, for the benefit of preventing the game to be interrupt after the carrier 50 collide with a wall [0005]. 

Regarding claim 8:
Liu et al. as modified remain as applied above.
Liu et al. as modified further teach all the limitations except the information processing apparatus, wherein in the case where there is an abnormality in the acquisition of the position information, the motion control unit controls the first movable body such that the first movable body automatically moves until the position information is acquired.

Yamada et al. teach the information processing apparatus, wherein in the case where there is an abnormality in the acquisition of the position information, the motion control unit controls the first movable body such that the first movable body automatically moves until the position information is acquired (in the case the travelling body is unable to travel, the return control device controls the travelling body to automatically return the traveling body by receiving a position signal, [0006 – 0007]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu et al. in view of Yamada et al. wherein in the case where there is an abnormality in the acquisition of the position information, the motion control unit movable body such that the first movable body automatically moves until the position information is acquired.
One of ordinary skill would have recognized that doing so, for the benefit of preventing the game to be interrupt after the carrier 50 collide with a wall [0005]. 

Regarding claim 9:
Liu et al. as modified remain as applied above.
Liu et al. as modified further teach all the limitations except the information processing apparatus, wherein the motion control unit controls a movement direction of the first movable body based on a movement direction of the first movable body just before occurrence of the abnormality in the acquisition of the position information. 

Yamada et al. teach the information processing apparatus (control device of a travelling body, [0001]) wherein the motion control unit controls a movement direction of the first movable body based on a movement direction of the first movable body just before occurrence of the abnormality in the acquisition of the position information (in the case the travelling body is unable to travel, the return control device controls the travelling body to move to an initial position, and the game is restarted after each of the traveling bodies is moved to the initial position, [0010 - 0012]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu et al. in view of Yamada et al. wherein the motion control unit controls a movement direction of the first movable body based on a movement direction of movable body just before occurrence of the abnormality in the acquisition of the position information. 
One of ordinary skill would have recognized that doing so, for the benefit of preventing the game to be interrupt after the carrier 50 collide with a wall [0005].

Regarding claim 12:
Liu et al. as modified remain as applied above.
Liu et al. as modified further teach all the limitations except the information processing apparatus, further comprising: an external force detection unit that detects external force to the first movable body, wherein the motion control unit controls the motion of the first movable body further based on a detection result of the external force.

Yamada et al. teaches the information processing apparatus further comprising: 
an external force detection unit that detects external force to the first movable body (the system detects electric power that create a magnetic force (external force), wherein the motion control unit controls the motion of the first movable body further based on a detection result of the external force (oscillating coil 66 control the travelling of the carrier 50 based on the magnetic force between the magnets 27 and 65, [0004]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu et al. in view of Yamada et al. having an external force detection unit that detects external force to the first movable body, wherein the motion control unit controls the motion of the first movable body further based on a detection result of the external force.
.


Claims 13, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20160144288 A1) in view of Kamoto et al. (US-2004/0153211 A1).

Regarding claim 13:
Liu et al. as modified remain as applied in claim 1.
Liu et al. as modified further Liu et al. teach all the limitations except the information processing apparatus further comprising: a communication unit that communicates with a second movable body, wherein the motion control unit controls a positional relationship between the first movable body and the second moving body based on the communication by the communication unit.

In the same field of endeavor, Kamoto et al. teach the information processing apparatus further comprising: a communication unit that communicates with a second moving body, wherein the motion control unit controls a positional relationship between the first movable body and the second movable body based on the communication by the communication unit (a communicator 50 connects the chairman robot to robot 1 and specifies (control) distance between the robot 1, [0530 – 0490]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to modify Liu et al. in view of Kamoto et al. having movable body, wherein the motion control unit controls a positional relationship between the first movable body and the second moving body based on the communication by the communication unit.
One of ordinary skill would have recognized that doing so, for the benefit for the robot to learn from each together [0507].

Regarding claim 14:
Liu et al. teach all the limitations except the information processing apparatus, wherein the predetermined array pattern includes a third array pattern defining cooperative control of the first movable body and the second movable body, and the motion control unit controls the positional relationship between the first movable body and the second movable body based on information acquired based on reading of the third array pattern by the sensor.

Kamoto et al. teach the information processing apparatus (a robot communication system, [abstract]) wherein the predetermined array pattern includes a third array pattern defining cooperative control of the first movable body and the second movable body, and the motion control unit controls the positional relationship between the first movable body and the second movable body based on information acquired based on reading of the third array pattern by the sensor (a communicator 50 connects the chairman robot1 and having a motion pattern that defines the cooperative and position relationship between multiple robots 1, [.0530] - [0532]; [0537]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu et al. in view of Kamoto et al. wherein the predetermined movable body and the second movable body, and the motion control unit controls the positional relationship between the first movable body and the second movable body based on information acquired based on reading of the third array pattern by the sensor.
One of ordinary skill would have recognized that doing so, for the benefit to the robot to learn from each together [0507].

Regarding claim 15:
Liu et al. as modified remain as applied above.
Liu et al. as modified further teach all the limitations except the information processing apparatus, wherein the predetermined array pattern includes a fourth array pattern regarding motion of an object different from the first movable body, and the motion control unit is electrically connected to the first movable body and is configured to control the motion of the object attached to the first moving body based on information acquired based on reading of the fourth array pattern by the sensor.

Kamoto et al. teach the information processing apparatus (a robot communication system, [abstract]) wherein the predetermined array pattern includes a fourth array pattern regarding motion of an object different from the first movable body and the motion control unit is electrically connected to the first movable and is configured to control the motion of the object attached to the first moving body based on information acquired based on reading of the fourth array pattern by the sensor (motion files representing motion patterns and action patterns which the self-robot 1 and transmitted to the target before the start of the conversation via wireless 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu et al. in view of Kamoto et al.  wherein the predetermined array pattern includes a fourth array pattern regarding motion of an object different from the first movable body, and the motion control unit is electrically connected to the first movable body and is configured to control the motion of the object attached to the first moving body based on information acquired based on reading of the fourth array pattern by the sensor.
One of ordinary skill would have recognized that doing so, for the benefit of the robot to learn from each together [0507].


Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20160144288 A1) and in view of Weiss et al. (US20060073761 A1).

Regarding claim 17:
Liu et al. disclose a first array pattern including a plurality of different patterns defining position information regarding a real space, the first array pattern having a first area and being presented in one of a plurality of physical media, each medium having a respective one of a plurality of types, each type being useful for a respective game application (having a pre-printed code 301(first array pattern) including a position information, located on  one of the variety of the module surface segments 601(media) which are used in gameplay environment, [0068], [0079], [FIG. 13], [0097]-[0098] ); and a second array pattern presented in the one physical medium, the second array pattern defining control information regarding motion of a moving movable body according to a process of the game application, including movement in relation to the one physical medium based on the position information,(having a pre-printed code 301(second array pattern) located on  one of the variety of the module surface segments 601(media) provide a control-related information,  which are used in gameplay environment, [0094], [0097], [0068]-[0069], [0079]); 
Liu et al. don’t explicitly teach wherein the position information includes a start position that after occupied by the movable body causes the type of the medium to be indicated to the information acquisition unit.
	Note that Liu et al. show that the Aggregated CodeEntryLists is set for the drivable surface 601, [0149]. Liu et al. further show that the return to starting position can be detected because the Aggregated CodeEntry List would generate a map with a closed loop, [0156].  In addition Liu et al. show that upon collecting 2201 such CodeEntries, mobile agent 104 transmits 2202 the CodeEntries to host device 108, [0169].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to interpret Liu et al. as detecting the start position set on the drivable surface 601 which is transmitted to the host device 108 which draw to the present claim invention; And that for the purpose of controller the position of the agent 104. 
Liu et al. further don’t the second array pattern having a second area smaller than the first area.

In the same field of endeavor, Weiss et al. teach Liu et al. further don’t the second array pattern having a second area smaller (pad 163 (first pattern) is larger than tags 161 (second pattern) which is small 4''.times.4'', [0064]).


Regarding claim 18:
Liu et al. as modified remain as applied above.
Liu et al. as modified further teach all the limitations except the information medium, wherein the second array pattern defines a combination of the plurality of different patterns of the first array pattern. 

Weiss et al. teach an information medium, wherein the second array pattern defines a combination of the plurality of different patterns of the first array pattern (array pattern (tags 163) defines a combination of the plurality of different patterns of the first array pattern (pad 161), [0064] – [0067]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Liu et al. in view of Weiss et al wherein the second array pattern defines a combination of the plurality of different patterns of the first array pattern.
One of ordinary skill would have recognized that doing so, for the benefit of collecting better information.

Regarding claim 19:
Liu et al. as modified remains as applied above.
Liu et al. as modified further teach the information medium, wherein the control information includes information for controlling at least one of a movement speed, a motion pattern, and a 

Regarding claim 20:
Liu et al. as modified teach the information medium, wherein the information medium includes:
a first information medium (surface segments 601[0068], [0079]);
Liu et al. don’t teach a second information medium independent from the first information medium and having an area smaller than the first information medium, the first array pattern is provided on the first information medium, and the second array pattern is provided on the second information medium.
Weiss discloses a second information medium independent from the first information medium and having an area smaller than the first information medium, the first array pattern is provided on the first information medium, and the second array pattern is provided on the second information medium (second information medium which is independent from the first information medium and having an area (no larger than 4''times.4'') smaller than the first information medium, [0064] –[0068]), and the second array pattern (161) is provided on the second information medium (163).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu et al view of Weiss of a second information medium independent from the first information medium and having an area smaller than the first information medium, the first array pattern is provided on the first information medium, and the second array pattern is provided on the second information medium.
.

Response to Amendment
Claims 1, 6-9 and 12-20 are pending.
Claims 1, 6-9, 12-17 and 19 have been amended.
Claims 1 as amended have successfully overcome the 112 rejections associated with the 112(f) claim interpretation.

Applicant’s arguments with respect to claim(s) 1, 6-9 and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Kamoto et al. and Weiss et al. referenced has been retained to show some feature already said.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGHT DJIEKPOR whose telephone number is (571)272-4820.  The examiner can normally be reached on Monday -Friday: 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 271-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/BRIGHT DJIEKPOR/Examiner, Art Unit 3663
 /ANGELA Y ORTIZ/ Supervisory Patent Examiner, Art Unit 3663